DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	Claim 1 is currently pending and has been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 08/12/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Specification
The disclosure is objected to because of the following informalities: 
The Specification at pages 2-3 includes references to patent publications by inventor name only and do not include any identifying application or publication numbers.  For example, the Specification at page 2, paragraph 2 references to “Guotai Chi (2017)” without including an application number of publication number identifying the reference.
The Specification at pages 5 and 13 recites the tradename “Excel.”  If the product, service, or organization to which a mark refers is set forth in such language that its identity is clear, examiners are authorized to permit the use of the mark if it is distinguished from common descriptive nouns by capitalization. -see MPEP 608.01(v).
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is replete with missing semi-colon after limitations.  For example, there is a missing semi-colon after the claim limitation “step 1: loading data” in step 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is replete with claim limitations lacking antecedent basis.  For example, claim 1 recites the limitation “the data of M0 initial credit scoring features of N customers," and “the data N customers” in step 1; claim 1 also recites “preprocessing the data” and “standardizing the data” in step 2.  There is insufficient antecedent basis for these limitations in the claim; claim 1 only discloses “loading data” in step 1, and it is not clear which of the data enumerated above is the loaded data as recited in step 1.  See also, for example of claim limitations missing antecedent basis, “the mass-selection credit scoring features” in step 2; “the default identification ability ini”; in step 3; “the Informedness coefficient ini” in step 3; “the actual default customers” in step 3; “the actual non-default customers” in step 3;” “the formula of the Informedness coefficient” in step 3; etc.
Furthermore regarding claim 1 contains the trademark/trade name “Excel” in step 1.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a file type and, accordingly, the identification/description is indefinite.
Furthermore regarding claim 1, claim recites the limitation “i.e., the feature has the default identification ability;” in step 3.  The phrase “i.e.,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Furthermore regarding claim 1, claim recites the limitation “i.e., according to the comparison of the determined default status Dj and the actual default status Tj of all the customers, i.e. IN = f (Dj , Tj ); and the comparison… i.e., IN = f [g(Sj , Sc ), Tj ],…. as shown in formula (4), i.e. IN = f [h(xij , wi ),Tj ]…. as shown in formula (3), i.e. IN=f{h[xij , q(ci , ini )], Tj};” in step 7.  The phrase “i.e.,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Furthermore regarding claim 1, claim 1 recites the limitation “several methods are provided to determine features reflecting information redundancy…” in step 8.  This limitation is indefinite because a person having ordinary skill in the art would be unable to ascertain what methods are being provided.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claim 1 is directed to a method.  Therefore, on its face, independent claim 1 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claim 1 recites, in part, a method of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites an optimal feature subset selection method in credit scoring based on Informedness coefficient, comprising the following steps: step 1: loading the data of MO initial credit scoring features of N customers and the data of default statuses of the N customers, wherein default = 1 and non-default = 0; step 2: preprocessing the data standardizing the data of the mass-selection credit scoring features to eliminate the influence of feature dimension; step 3: calculating the default identification ability ins of an individual mass-selection credit scoring feature measuring the default identification ability of the feature by the Informedness coefficient ins of the feature; the greater the Informedness coefficient of the feature is, the more the actual default customers are determined to be default, and meanwhile, the more the actual non-default customers are determined to be non-default, i.e., the feature has the default identification ability; and the formula of the Informedness coefficient of the feature i is as follows: ini =                     
                        
                            
                                a
                            
                            
                                a
                                +
                                b
                            
                        
                        +
                        
                            
                                d
                            
                            
                                c
                                +
                                d
                            
                        
                        -
                        1
                    
                 (1) in formula (1), a is the number of customers which are in actual default and are determined to be default; b is the number of customers which are in actual default but are determined to be non-default by mistake; c is the number of customers which are in actual non-default but are determined to be default by mistake; and d is the number of customers which are in actual non-default and are determined to be non-default; a, b, c and d in formula (1) are obtained through the comparison result of the determined default status Dj and the actual default status T; the determined default status is obtained according to the cut-off point x"; and when the value xy* of the feature i of the customer j is greater than the cut-off point xfc of the feature i, the customer is determined to be non-default; otherwise, the customer is determined to be default, that is: {xij > xic, Dj = 0; xij <= xic, Dj = 1 (2) taking the values of the features i of all the customer respectively as cut-off points to determine the default statuses of all the customers; and setting the cut-off point of the greatest Informedness coefficient ins corresponding to the feature i to the cut-off point of the feature i, and the corresponding greatest Informedness coefficient is the Informedness coefficient of the feature i; step 4: removing the feature which has the Informedness coefficient ini<=0 and cannot identify the default status, and the number of the remaining features becomes M1; step 5: introducing the decision variable ci, and giving a weight w to the credit scoring feature adopting the Informedness coefficient ins of the feature to weight the credit scoring feature, and ensuring that the greater the Informedness coefficient is, the larger the weight corresponding to the feature with the stronger default identification ability is, that is: wi = (ini x ci) /                     
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    M
                                    1
                                
                            
                            
                                (
                            
                        
                    
                ini x ci) (3) in formula (3), w is the weight of the ith feature; ci indicates whether the ith feature is selected into the feature system, if yes, ci = 1, and if not, ci = 0; ci is also the decision variable of the 0-1 programming model of the optimal feature subset; and M is the number of features to be weighted; step 6: constructing a functional relation between the credit score S of the customer and the weight w of the feature adopting the linear weighting formula to construct the expression of the credit score S of the customer, that is: Sj =                     
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    M
                                    1
                                
                            
                            
                                w
                            
                        
                    
                I x xij (4) in formula (4), w is the weight of the ith feature, and xij is the value of the jth customer under the ith feature; step 7: constructing the objective function of the 0-1 programming model with the greatest Informedness coefficient IN of the credit score replacing the value of the feature in step 3 with the credit score to obtain the Informedness coefficient corresponding to the credit score, and recording as IN; and using the greatest Informedness coefficient IN of the credit score as the objective function, as shown in formula (5): obj: max IN =                     
                        
                            
                                a
                            
                            
                                a
                                +
                                b
                            
                        
                        +
                        
                            
                                d
                            
                            
                                c
                                +
                                d
                            
                        
                        -
                        1
                    
                 (5) in formula (5), the Informedness coefficient IN corresponding to the credit score is obtained according to the comparative analysis of a and b, i.e. according to the comparison of the determined default status D; and the actual default status T of all the customers, i.e. IN= f(Dj,Tj); and the comparison of default statuses is obtained according to the relationship between the credit score Sj of the customer and the cut-off point Sc of the credit score, i.e. IN= f[g(Sj,Sc),Tj], so the Informedness coefficient IN corresponding to the credit score is related to the credit score of the customer; the credit score Sj of the customer is the linear weighting of the value xij; of the feature of the customer and the weight wi of the feature, as shown in formula (4), i.e. IN = f [h(xij, wi),Tj] ; the weight wi is also the function of the variable ci of the 0-1 programming model and the Informedness coefficient ini of the feature, as shown in formula (3), i.e. IN = f{h[xij, q(ci,ini,)],T} ; and therefore the Informedness coefficient IN corresponding to the credit score is the function of the decision variable ci; if the selected feature is different, that is, ci is different, the weight wi of the feature obtained through step 5 is different, the credit score Sj obtained through step 6 is different, and the Informedness coefficient IN corresponding to the credit score is also different; and with the greatest Informedness coefficient IN of the credit score as the objective function and with the decision variable that whether the feature is selected into ci, 0-1 programming is constructed to select one feature subset with the strongest default identification ability as the feature system; step 8: constructing the constraint conditions of the 0-1 programming model determining the features reflecting information redundancy through rank correlation analysis; if the rank correlation coefficient of a pair of features is greater than or equal to 0.8, the pair of features reflects information redundancy; and for each pair of repeated features, an inequality constraint condition is established to ensure that at most only one of a set of features reflecting information redundancy is selected into the final system, as shown in formula (6): ck + cl <= 1 (6) wherein ck and cl are 0-1 variables indicating whether the pair of features k and l reflecting information redundancy is selected into the final feature system; and the number of pairs of features reflecting information redundancy is equal to the number of constraint equations (6); several methods are provided to determine features reflecting information redundancy, and one is the rank correlation method; step 9: solving the 0-1 programming model and determining the optimal feature subset with formula (5) as the objective function and formula (6) as the constraint condition, constructing the 0-1 programming model, and solving the model to obtain the feature subset with the greatest Informedness coefficient IN of the credit score and the corresponding default identification ability of the greatest Informedness coefficient.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for providing a method for optimizing a feature subset in credit scoring to maximize the Informedness coefficient of the default identification ability of the credit score, which is fundamental economic principle or practice of enhancing a credit score, and a legal interaction of agreements and legal obligations of assigning a credit score.  The mere nominal recitation of loading data into an Excel file does not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claim 1 recites a method with no computer or processor recited that performs the method steps.  In particular, claim 1 only recites the additional element of loading data into an Excel file, which is recited at a high-level or generality such that it amounts to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim 1 is ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
“Credit scoring with F-score based on support vector machine” by Weisong Chen and Liang Shi, IEEE, dated Aug 28, 2014, https://ieeexplore.ieee.org/document/6885307 (hereinafter “Shi”) discloses a novel feature-weighted support vector machine credit scoring models are presented for credit risk assessment, in which F-score and improved F-score is adopted for feature importance calculating.
“Comparison of feature selection approaches based on the SVM classification” by F.C. Li, F. L. Chen, and G. E. Wang, IEEE, dated January 6, 2009  https://ieeexplore.ieee.org/document/4737899 (hereinafter “Li”) discloses strategies combining with the SVM (support vector machine) classifier for features selection that retains sufficient information for classification purpose, classifying the applicants as either good or bad clients that are robust and effective in finding optimal subsets and are a promising method to the fields of data mining.
US 8,515,862 (“Zhang”) discloses systems and methods are provided for model validation of a model for compliance and credit risk.
US 2018/0232665 A1 (“Chen”) discloses a user score model is trained according to the ith user score of the respective sampled user, the ith relative user score of the respective sampled user, and the default annotation information of the respective sampled user. An (i+1)th user score of the respective sampled user is subsequently calculated and a trained user score model, for each of the sampled users, is obtained when the (i+1)th user score for the respective sampled user satisfies a training termination condition.
US 2018/0260891 (“Merrill”) discloses systems and methods for building and validating a credit scoring function based on a creditor's target information from non-traditional sources using specific algorithms.
US 2012/0310819 (“Hong”) discloses generation of the unified determination including (a) assigning, using iterative processing, an assigned weighting respectively to the first determination and second determination; (b) determining if the assigned weighting satisfies at least one constraint; (c) comparing the assigned weighting to an optimized weighting, which was previously determined, to determine if the assigned weighting is improved over the optimized weighting; and (d) if the assigned weighting is improved, then assigning the assigned weighting to be the optimized weighting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694      

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694